Case: 19-10824   Date Filed: 10/25/2019   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-10824
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 1:18-cr-00322-ELR-CMS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

ADOLFO LOZANO-BASURTO,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                             (October 25, 2019)

Before TJOFLAT and WILSON, Circuit Judges, and HULL, Senior Circuit Judge.

PER CURIAM:
              Case: 19-10824     Date Filed: 10/25/2019    Page: 2 of 5


                                          I.

      Adolfo Lozano-Basurto, a Mexican national, is a convicted felon and has

illegally re-entered the United States multiple times. Sometime between 2015 and

2018, he again returned to this country illegally to escape alleged organized crime

violence. Authorities apprehended him and, as a result, a federal grand jury

indicted him for illegal re-entry in violation of 8 U.S.C. § 1326(a) and §

1326(b)(1). The District Court sentenced him within his Guidelines range to 50

months’ imprisonment.

      Lozano-Basurto appeals, arguing that his sentence was substantively

unreasonable because the District Court (1) did not grant a downward variance

from his Guidelines range, (2) placed too much emphasis on his criminal history,

(3) failed to consider his acceptance of responsibility and reasons for fleeing

Mexico, and (4) failed to give adequate weight to the substantial time which has

elapsed since his prior drug trafficking conviction. Lozano-Basurto’s appeal lacks

merit. We therefore affirm.

                                         II.

      The party challenging the substantive reasonableness of a sentence bears the

burden to show that the sentence is unreasonable considering the record and the 18

U.S.C. § 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.

2010). We review the substantive reasonableness of a sentence under an abuse-of-


                                          2
                Case: 19-10824       Date Filed: 10/25/2019      Page: 3 of 5


discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007).1

       Under § 3553(a)(2), the district court must impose a sentence that is

sufficient, but not greater than necessary, to: (1) reflect the seriousness of the

offense, (2) promote respect for the law, (3) provide just punishment for the

offense, (4) deter criminal conduct, and (5) protect the public from the defendant’s

future criminal conduct. The court must also consider the criminal history and

characteristics of the defendant. Id. § 3553(a)(1). However, the district court need

not specifically address every mitigating factor raised by the defendant for the

sentence to be substantively reasonable, see United States v. Snipes, 611 F.3d 855,

873 (11th Cir. 2010), and a court’s refusal to grant a downward variance alone

does not demonstrate that the district court failed to afford consideration to

mitigating factors. United States v. Lebowitz, 676 F.3d 1000, 1016 (11th Cir.

2012).




       1
          The Supreme Court has granted certiorari to determine if a formal objection after a
sentence is pronounced is necessary to preserve a claim of substantive unreasonableness for
appeal. United States v. Holguin-Hernandez, 746 F. App’x 403 (5th Cir. 2018), cert. granted,
139 S. Ct. 2666 (June 3, 2019) (No. 18-7739). Although Lozano-Basurto did not formally object
to his sentence after it was pronounced, we apply our ordinary abuse of discretion standard here
while Holguin-Hernandez remains pending. Any subsequent decision in that case will not affect
the outcome of this appeal because Lozano-Basurto’s claim fails under the less deferential abuse
of discretion standard, and therefore his claim would also fail under the more deferential plain
error standard.
                                               3
                Case: 19-10824        Date Filed: 10/25/2019       Page: 4 of 5


       After considering the relevant § 3553(a) factors, the weight given to any

specific factor is committed to the sound discretion of the district court, United

States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007), unless the sentence was

unreasonable because the district court unjustifiably relied on a single factor.

United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006). In other words, we

will not second guess the weight the district court placed on a particular factor or

factors when the ultimate sentence is reasonable considering all the circumstances.

Snipes, 611 F.3d at 872. We ordinarily expect a sentence falling within the

defendant’s Guidelines range to be reasonable, and a sentence that is well below

the statutory maximum penalty also indicates that the district court imposed a

reasonable sentence. United States v. Stanley, 739 F.3d 633, 656 (11th Cir. 2014).

       Here, the Court properly considered the § 3553(a) factors in reaching

Lozano-Basurto’s sentence. The Court: (1) considered Lozano-Basurto’s

mitigating personal circumstances, but declined to give them much weight because

he knew that his actions were illegal; (2) considered the time which had elapsed

since his prior drug trafficking conviction; (3) gave significant weight to the need

for deterrence because Lozano-Basurto has repeatedly illegally entered this

country; and (4) noted that his sentence reflected his significant criminal history.2



       2
        To the extent that Lozano-Basurto argues that his sentence was unreasonable because
the Court did not consider his acceptance of responsibility for his crime, his argument lacks merit
                                                4
                Case: 19-10824        Date Filed: 10/25/2019      Page: 5 of 5


       Having properly considered the § 3553(a) factors and having weighed them

as it saw fit, the Court sentenced Lozano-Basurto to 50 months’ imprisonment.

This sentence was substantively reasonable because Lozano-Basurto had already

received a 41-month sentence for illegal reentry and that sentence did not deter him

from returning to this country unlawfully. Given the need for deterrence and his

criminal history, the Court did not abuse its discretion by rejecting his request for a

downward variance and imposing a sentence within his Guidelines range, which

we ordinarily expect to be reasonable, and well below his statutory maximum of

120 months’ imprisonment, which also indicates reasonableness. See Stanley, 739

F.3d at 656.

       Accordingly, the Court imposed a substantively reasonable Guidelines

sentence.

       AFFIRMED.




because the Guidelines already credited him for his admission by reducing his total offense level
by three before his Guidelines range was calculated.
                                                5